internal_revenue_service number release date index number -------------------------------- ---------------------------------------------------- ----------------------- ------------------------------------- ----------------------------------- ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc tege eb ec plr-114270-16 date september fund a country a trustee ---------------------------------------------- ------------------------------------------------------------------------------------------ -------------------------------------------- dear -------------------- this responds to your representative’s letter of -------------------- and subsequent correspondence requesting a ruling that fund a is classified as a nonexempt employees’ trust described under sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of your request fund a is organized as a_trust under the laws of country a certain employers in country a maintain retirement plans with fund a to provide retirement benefits to their employees individuals may also create their own accounts with fund a fund a operates according to a_trust document the laws of country a and policies set by the trustee fund a is not exempt under sec_501 of the code the trustee is required_by_law to exercise its power in the best interests of fund a’s members contributions to fund a are irrevocable and no part of fund a’s principal or income may revert to any employer or be used for any purpose other than providing benefits described under the trust document a member of fund a may not unilaterally assign or transfer his benefits under fund a other than to a spouse a member’s account is not subject_to claims from creditors or any other party plr-114270-16 fund a derives its funds from employer contributions employee contributions and income from investments each member has a separate_account to which contributions and income are allocated under the laws of country a an employer_generally must contribute a certain percentage of each employee’s wages to fund a for the vast majority of members employer contributions exceed employee contributions members are percent vested in their account balances at all times members can direct the investment of their account balances by choosing from a list of investment options selected by the trustee assets held in members’ accounts may only be distributed in certain circumstances including retirement death disability or financial hardship a distribution may be paid as a lump sum or an annuity fund a has received a private_letter_ruling concluding that it is a_trust for federal_income_tax purposes under sec_301_7701-4 see plr ---------------- you have asked us to rule that fund a will be treated as a nonexempt employees’ trust described under sec_402 of the code your request is made only with respect to members whose employer contributions exceed employee contributions sec_402 of the code provides in general that contributions made by an employer to an employees’ trust that is not exempt under sec_501 are includible in the gross_income of the employee in accordance with sec_83 with the value of the employee’s interest in the trust substituted for the fair_market_value of the property for purposes of applying sec_83 sec_83 of the code provides that the excess of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount if any paid for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 of the code the term property includes real or personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account however to the extent a transfer to a_trust is subject_to sec_402 sec_83 applies to such a transfer only as provided for in sec_402 see sec_1_83-8 sec_402 provides that the amount actually distributed or made available to an employee by a nonexempt employees’ trust shall be taxable in the taxable_year in which distributed or made available to the employee under sec_72 relating to annuities except that distributions of income of the trust before the annuity_starting_date as defined in sec_72 shall be included in the employee’s gross_income without regard to sec_72 relating to amounts not received as annuities plr-114270-16 sec_402 of the code provides that if one of the reasons a_trust is not exempt from tax under sec_501 is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 then a highly_compensated_employee as defined in sec_414 shall in lieu of the amount determined under sec_402 or include in gross_income for the taxable_year with or within which the taxable_year of the trust ends an amount equal to the employee’s vested_accrued_benefit other than the employee’s investment_in_the_contract as of the close of the taxable_year of the trust since this amount is includible in income in lieu of the amount determined under sec_402 or it is includible only in the case of a_trust to which sec_402 would otherwise apply sec_402 provides that the beneficiary of a nonexempt employee’s trust described in sec_402 shall not be considered the owner of any portion of such trust under subpart e of part i of subchapter_j sec_1_402_b_-1 of the income_tax regulations provides however that where contributions made by the employee to a_trust are not incidental when compared to contributions made by the employer if the applicable_requirements of such subpart e are satisfied the beneficiary is treated as the owner of the portion of the trust attributable to the employee’s contributions for this purpose employee contributions are not incidental when compared to employer contributions if the total employee contributions as of any date exceed the employer contributions on behalf of the employee as of that date based upon the information submitted and the representations made we conclude that fund a is a nonexempt employees’ trust described under sec_402 of the code except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we make no determination concerning whether fund a or its beneficiaries are entitled to any benefits under the code or under the income_tax treaty entered into by country a and the united_states concerning income derived from the united_states in addition we make no determination as to the federal tax consequences of the application of sec_402 to any particular beneficiary of fund a if fund a is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 plr-114270-16 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 sincerely john richards senior technician reviewer executive compensation branch_tax exempt government entities cc
